DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2021 has been entered.
 Response to Amendment
The declaration under 37 CFR 1.132 filed October 11, 2021 is insufficient to overcome rejection of claims 1-3, 5-7, 9, 14, 16, 46-47 and 50-64 under 35 U.S.C. 103.  The declaration is not persuasive for at least the reasons discussed under “response to arguments” section herein below, because the affidavit is largely an expression of the opinion of the inventor that the claimed invention is novel, and is moot at least to the extent that it does not address all prior art of present rejection including the additional evidence to Hodorek et al. U.S. publication no. 2006/0235542 applied in the below 35 U.S.C. 103 rejections.


Response to Arguments
Applicant’s arguments, see amendment and remarks, filed October 11, 2021, with respect to rejection of claims 1-3, 5-7, 9, 14, 16, 46, 47, 50-53 and 60-63 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-3, 5-7, 9, 14, 16, 46, 47, 50-53 and 60-63 under 35 U.S.C. 112(b) has been withdrawn.
Applicant's arguments filed October 11, 2021 with respect to rejection of claims 1-3, 5-7, 9, 14, 16, 46-47 and 50-64 under 35 U.S.C. 103 as being unpatentable over Bursac (U.S. pub. 2009/0312842) in view of Simon (U.S. Patent 6,632,246) and further in view of Wang (U.S. pub. 2014/0257505) have been fully considered, but they are not persuasive.  Applicant essentially argues Bursac, Simon and the Wang references individually and concludes that each of the cited references fails to teach the claimed invention. Applicant’s arguments further propose bodily incorporation of various features of secondary references into the primary reference device and concludes that doing so would be unacceptable for teaching the applicant’s claimed device. However, in response to Applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Moreover, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Nonetheless, the rejection below is modified by including express evidence of Hodorek et al. U.S. publication no. 2006/0235542.  Evidence in Hodorek refutes various arguments presented by Applicant and may therefore provide a better showing of non-obviousness of the claimed invention.  For example, Applicant argues that Simon is not applicable as a teaching reference because the bonding or mechanical fastening occurring due to the ridges does not translate into a suggestion for providing an anchoring means between the bearing and anchoring portions of the device.  However, Hodorek expressly teaches “a bearing surface may attach to an opposite portion by bonding, mechanical fasteners, porous interdigitation and/or other suitable attachment methods.  For example, the opposite portion may include an open porous structure in which a portion of the bearing surface is integrated to attach the bearing surface to the opposite portion” (paragraph [0025]).  As a further example, Applicant argues that the Wang reference does not teach integration of a hydrogel using integration of the bearing surface into an open porous lattice because Wang uses a harder polymer. However, Hodorek expressly teaches the bearing surface integrated into an open porous matrix may be a soft hydrogel bearing surface (e.g., see at least paragraphs [0024]-[0025]). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 depends from amended independent claim 1. Claim 6 recites the hydrogel is “at least” partially disposed in the lattice.  The scope of this limitation suggests that the hydrogel may be more than partially, that is at least” partially disposed in the lattice. However, as recited in claim 1, a second portion of the hydrogel is not disposed in the lattice, but is rather “extending out of the top opening of the anchor body”.  Thus, the limitation of “at least” in claim 6 is indefinite.  Dependent claims 7 and 9 depend from dependent claim 6.
The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 7 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  For at least the reason discussed under 35 U.S.C. 112(b) rejection above, the limitation “at least” in dependent claim 6, line 2, causes the claim to fail to properly depend from independent claim 1, upon which it depends. Dependent claims 7 and 9 depend from dependent claim 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 16, 46-47, 50 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Bursac et al. U.S. publication no. 2009/0312842 A1 (“Bursac”) in view of Simon et al. U.S. patent no. 6,632,246 and further in view of Hodorek et al. U.S. publication no. 2006/0235542.
Regarding claims 1, Bursac discloses exemplary embodiments of a two piece implant (310, seq.-paragraph [0061]) designed and suited for replacing a damaged hyaline cartilage segment in an articulating joint, the implant comprising: an anchor body (313, seq.) comprising: a sidewall (drawings on right hand side of figures 3A-3D, seq.) having a rim (drawings on right hand side of figures 3A-3D, seq.), an outer surface (drawings on right hand side of figures 3A-3D, seq.) and an inner surface (drawings on right hand side of figures 3A-3D, seq.); a cavity (314, seq.) defined inside of a perimeter defied by the inner surface of the sidewall (drawings on right hand side of figures 3A-3D, seq.); and a top opening into the cavity (314, seq.) bordered by the rim of the sidewall (drawings on right hand side of figures 3A-3D, seq.); and a flexible cap material (e.g., flexible membrane cap material- see at least paragraph [0141] or cap formed as a polymeric cap – paragraph [0156]) material (311, seq.) connected to the anchor body (313, seq.) and having a first portion being positioned within the cavity (314, seq.) of the anchor body (313, seq.), the flexible material having a second portion extending out of the top opening of the anchor body so as to be capable of providing a lubricious articulating surface within the articulating joint (drawings on right hand side of figures 3A-3D, seq.).
Bursac is silent regarding a lattice arranged within a portion of the cavity, the lattice having a porosity different than a porosity of the inner surface of the sidewall and being configured to retain the hydrogel within the cavity substantially as claimed.  Bursac is further silent regarding the flexible cap is an elastic hydrogel substantially as claimed.
In the same field of endeavor, namely orthopedic implants including one designed and suited for replacing a damaged hyaline cartilage segment in an articulating joint, Simon teaches an anchor (122 or the like- figures 11) may be used in combination with a flow-able elastomeric hydrogel polymer (124 or the like- figures 11- note at least col. 16, lines 1-35, etc.) in order to provide a flow-able hydrogel polymer material that may be provided in a cavity of an anchor (122 or the like) during an implantation procedure to optimize the fit of the polymer in the bone implant site (e.g., see at least col. 11, lines 62-67; and col. 12, lines 50-62; col. 13, lines 31-54; and col. 24, lines 55-61; etc.).  Simon further teaches concepts including the anchor (122 or the like) should include some means [in this situation ‘ridges’] for attaching an elastomeric hydrogel material to the anchor (e.g., see at least col. 12, lines 60-62, etc.).
Further in the field of orthopedic implants including implantation of relatively small defects within a joint including a device designed and suited for replacing a damaged hyaline cartilage segment in an articulating joint (e.g., paragraph [0021]),  Hodorek establishes that use of bonding, mechanical fastening, porous interdigitation and/or other attachment methods are known to be selectable alternatives for connection between a bearing and anchoring layer of an orthopedic implant device (e.g., paragraph [0025]) and teaches a soft bearing surface (e.g., paragraph [0024]) is firmly attached to an implant anchor body using a lattice (“open porous structure”) arranged at the location for which the firm attachment between the polymeric portion and anchor body portion is desired (paragraph [0025]).  One of ordinary skill in the art at the time of the effective filing date of the claimed invention would recognize the use of a lattice of Hodorek as a functional equivalent anchoring connection means as compared to the ridges within the cavity disclosed by Simon, wherein the open lattice network of Hodorek may be located along an entirety of the connection surface between the soft bearing and anchoring portion of the implant device, that is, when applied to the Bursac device the lattice location fills at least a portion of the cavity such that the lattice extends between diametrically opposing radial surface of the inner surface of the sidewall across an inner width of the cavity substantially as claimed.  Also note, the prior art to Hodorek and Ashby at the end of this office action use a lattice for connection of a flowable polymeric member to an anchor base, as doing so is well-known in the orthopedic art.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try substituting the flexible cap of Bursac for the flow-able elastomeric hydrogel of Simon in order to provide a cartilage cushioning layer that has optimal fit and/or flows into the surgical location including within the anchor cavity. Moreover, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use the Hodorek lattice in the cavity of Bursac in view of Simon, as suggested by both Simon (that is, Simon teaches the concept of using a means for mechanically enhancing the interconnection between an anchor base and bearing cap within an anchor cavity) and Hodorek (that is, Hodorek teaches the concept of using an interconnection between a polymer and anchor using interconnection of the materials by an open pore network as an art recognized functional equivalent means for connecting the two said materials) along the connection surface locations of the bearing layer and anchor (as taught and/or suggested by Hodorek) in order to provide an enhanced retention/fit between the anchor body and elastic hydrogel material with predictable results and a reasonable expectation of success.
Regarding claim 2, Bursac discloses the inner surface of the sidewall of the anchor body (313, seq.) is tapered inwardly toward the top opening of the anchor body (i.e., “negatively tapered”- paragraphs [0060], [0080], seq.; and figures 3 and 7-10).
Regarding claim 3, as described supra, Bursac in view of Simon in view of Hodorek teaches the invention substantially as claimed.  Bursac further discloses the cavity of the anchor body includes an upper compartment adjacent the top opening and a lower compartment below the upper compartment, the inner surface of the sidewall of the anchor body being tapered either inwardly toward the top opening (i.e., “negatively tapered”, paragraph [0181], e.g., as depicted in at least embodiments of figures 1-3 and 7-1) or the inner surface of the perimeter side wall of the anchor body being tapered outwardly toward the top opening (i.e., “positively tapered”, paragraph [0181], e.g., as depicted in at least embodiment of figure 4).  
Bursac further expressly discloses “It is contemplated to mix positively, negatively, or non-tapered shafts and bores to create a desired fit geometry for a hydration-controlled interference fit or shrink fit” (paragraph [0081]).
Bursac in view of Simon in view of Hodorek, as applied above, is silent regarding the specific mix of a negative taper in the lower compartment and a positive taper in the upper compartment substantially as claimed.
However, in light of the teachings of Bursac (e.g., including paragraph [0081], etc.), it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the inner surface of the cavity of Bursac to include a negative taper in the lower compartment and a positive taper in the upper compartment in order to create a desired fit geometry for controller interference fit with predictable results and a reasonable expectation for success.
Regarding claim 16, as applied supra, Bursac in view of Simon in view of Hodorek teaches the invention substantially as claimed.  Bursac further discloses a height of the anchor body is greater than a height that the flexible material extends above the rim of the anchor body (e.g., figures 1 and 3-10; and paragraphs [0048], [0085], [0086], etc.); and wherein the height that the flexible material extends above the rim of the anchor body is 2-4mm (e.g., see at least last sentence of paragraph [0141], wherein overlapping ranges provides basis of anticipation of a claim limitation- MPEP 2131.03(II)).
Bursac further expressly discloses “various other ratios of width and depth are contemplated, as well as alternative configurations including more than two portions” (paragraph [0049]).   However, Bursac in view of Simon in view of Hodorek is silent regarding the cavity of the anchor body has a height greater than a height that the hydrogel extends above the rim of the anchor body substantially as claimed.
The height of the stem/bore interface as compared to the height of the hydrogel that extends above the rim of the anchor body is a result effective variable effecting, among other things, the stability of the interface connection between the bore and stem of the hydrogel.  MPEP 2144.04.  Moreover, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to try forming the cavity of the anchor body with a height greater than a height that the hydrogel material extending above the rim of the anchor body in order to optimize the stability of the connection for the specific implantation surgery/application with predictable results and a reasonable expectation of success.
Regarding claims 46 and 47, in the invention of Bursac in view of Simon in view of Hodorek, as discussed in greater detail above, Hodorek teaches and/or suggests the lattice may cover an entire integration surface of the bearing and anchor body and thus covers “an entirety of the inner surface of the sidewall” and “extends at least partially along the inner surface of the sidewall” substantially as claimed.
Regarding claim 50, Applicant’s filed disclosure does not demonstrate criticality for placement of the lattice in contact with only a portion of the inner surface of the sidewall.  In fact, there is variation in the claim scope of which surfaces are covered by the lattice. While the prior art appears to suggest the entire connection surface may be covered with the lattice structure, doing so may be a matter of design choice.  Moreover, some portion of the inner surface of the sidewall may remain uncovered by the lattice or a small portion of the inner surface of the sidewall may remain uncovered by the lattice as a manufacturing tolerance.
Regarding claim 65, Bursac in view of Simon in view of Hodorek teaches the implant is fully capable of use for arthroscopic replacement of damaged Hyaline cartilage of the articulating joint (e.g., see at least figures 3A-D of Bursac, Figures of Simon and paragraph [0021], etc. of Hodorek).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bursac et al. U.S. publication no. 2009/0312842 A1 (“Bursac”) in view of Simon et al. U.S. patent no. 6.632,246 in view of Bursac et al. U.S. publication no. 2009/0312842 A1 (“Bursac”), as applied above, and further in view of Truncale et al. U.S. patent no. 8,292,968 B2 (“Truncale”).
Regarding claim 5, as described supra, Bursac in view of Simon in view of Hodorek teaches the invention substantially as claimed.  Bursac in view of Simon in view of Hodorek is silent regarding the outer surface of the perimeter sidewall of the anchor body (313, seq.) is tapered outwardly toward the rim substantially as claimed.
In the same field of endeavor, namely an implant for a medical procedure, Truncale teaches concepts including an outer surface of an outer surface of a sidewall of an anchor body is tapered outwardly toward a rim thereof (e.g., see at least figure 33c, col. 28, lines 1-10).  Also note that Truncale discloses features of the claimed invention throughout the disclosure, for example see figure 29, etc.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try modifying Bursac in view of Simon in view of Hodorek such that the outer surface of the perimeter sidewall of the anchor body is tapered outwardly toward the upper free edge, as taught and/or suggested by Truncale, in order to help facilitate implantation into a bone site with predictable results and a reasonable expectation of success.

Claims 6, 7, 9, 14 and 51-64 are rejected under 35 U.S.C. 103 as being unpatentable over Bursac et al. U.S. publication no. 2009/0312842 A1 (“Bursac”) in view of Simon et al. U.S. patent no. 6,632,246 in view of Hodorek et al. U.S. publication no. 2006/0235542 and further in view of Wang et al. U.S. publication no. 2014/0257507 A1 (“Wang”).
Regarding claim 6, as applied above, Bursac in view of Simon in view of Hodorek teaches the lattice structure (i.e., open porous structure discussed in at least paragraph [0025] of Hodorek) is formed as a porous layer into which the polymeric/hydrogel material is at least partially disposed (see at least paragraphs [0024]-[0025] of Hodorek).
However, Bursac in view of Simon in view of Hodorek is silent regarding the pore size substantially as claimed. 
In the same field of endeavor, Wang [in the prior art incorporated by reference -WO 2011/056422- which is published as Klein et al. U.S. publication no. 2012/0253474 A1] teaches a lattice for integration of a polymer into an anchor includes pores having a size greater than 0.4mm (e.g., see at least paragraph [0026] of Klein et al., wherein 800mirometers is the equivalent of .8mm, which is greater than .4mm substantially as claimed).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the pores with a size greater than 0.4mm in the invention of Bursac in view of Simon in view of Hodorek, as taught by Wang, in order to provide an appropriate pore size to achieve the desired effect of material integration with predictable results and a reasonable expectation of success.
Claim 7 depends from dependent claim 6. Regarding claim 7, as discussed in greater detail above, Hodorek teaches and/or suggests the lattice may cover an entire integration surface of the bearing and anchor body and thus covers “at least a portion of the inner surface of the sidewall of the anchor body” substantially as claimed.
Claim 9 depends from dependent claim 6.  Regarding claim 9, Bursac discloses the rim of the sidewall defines an inner rim surface (e.g., figures 1-10). Moreover, as discussed in greater detail above, Hodorek teaches and/or suggests the lattice covers an entire integration surface of the bearing and anchor body and thus covers “at least a portion of the inner rim surface”.
Regarding claim 14, as applied supra, Bursac in view of Simon in view of Hodorek teaches the invention substantially as claimed. 
Bursac is further silent regarding the implant further includes an outer porous layer which forms at least a portion of the outer surfaces of the anchor body, the porous layer being configured to facilitate attachment to a bone via bone ingrowth; and wherein the outer porous layer includes pores having a pore size of 0.15mm to 0.5mm substantially as claimed.
Wang further teaches the implant including an outer porous layer (508) which forms at least a portion of the outer surfaces of the anchor body (506), the porous layer (508) being configured to facilitate attachment to a bone via bone ingrowth (e.g., see at least figures 19-22; paragraph [0071] and in particular incorporated reference (WO 2011/056422) which is published as Klein et al. U.S. publication no. 2012/0253474 A1); and wherein the outer porous layer (508 or the like) includes pores having a pore size of 0.15mm to 0.5mm (e.g., see at least Klein paragraph [0026]). Also note features of ingrowth pores on outer surface of prior art to Hodorek and Ashby at the end of this office action, which further establishes that it is well-known in the art to use a first set of pores/lattice structure of polymeric material retention and a second porous structure of a different pore size, spaced from the polymeric retention pores, for optimizing bony ingrowth and integration of the surgical implant with the patient.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include the outer porous layer of Wang to the outside surface of the anchor body of Bursac in view of Simon in view of Hodorek in order to provide for optimized bony ingrowth and integration of the surgical implant with the patient with predictable results and a reasonable expectation of success.
Regarding claims 51 and 52, as described supra, Bursac in view of Simon in view of Hodorek teaches the invention substantially as claimed.
Bursac in view of Simon in view of Hodorek is silent regarding the lattice if formed by cross-struts substantially as claimed.
Wang [and including prior art incorporated by reference (WO 2011/056422) which is published as Klein et al. U.S. publication no. 2012/0253474 A1], teaches lattice pores (forming 504) are defined between cross-struts of a lattice (e.g., see at least Klein paragraph [0041]), the anchor body (313 of Bursac) and includes an outer porous layer (508 or the like of Wang for substantially the same reasons and rationale as applied to claim 14 discussed herein above) including ingrowth pores configured to facilitate attachment to a bone (see rejection of claim 14 provided herein above); and wherein the lattice pores are larger than the bone ingrowth pores of the outer porous layer (see at least paragraph [0071] of Wang and [0026], etc. of Klein incorporated by reference in Wang).  Also note features relevant to these claim limitations as discussed with regard to previously applied prior art to Pressacco- see at least non-final office action mailed October 8, 2020- as well as prior art to Ashby and Hodorek, as provided at the end of this office action.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the lattice of Bursac in view of Simon in view of Hodorek as cross-struts, as taught or suggested by Wang, in order to form the open pores according to a known pattern/design as an obvious matter of art recognized design choice for achieving the desired result of material integration with predictable results and a reasonable expectation of success.  It would have been further obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include the outer porous layer of Wang to the outside surface of the anchor body of Bursac in view of Simon in view of Hodorek in order to provide for optimized bony ingrowth and integration of the surgical implant with the patient with predictable results and a reasonable expectation of success. Additionally, note that Applicant has not disclosed that forming the open pore lattice structure as cross-struts rather than another formation of the open pore structure solves any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of known open pore forms that arrive at material integration. In re Dailey and Eilers, 149 USPQ 47 (1966).
	
Regarding claims 53-56, 60-61 and 64, as applied above, Bursac in view of Simon in view of Hodorek teaches the claimed invention.  
Bursac in view of Simon in view of Hodorek is silent regarding a barrier layer substantially as claimed.
Wang teaches features of the invention substantially as claimed and including a bottom region of a sidewall includes an outer bone attachment layer (i.e., outer porous layer structure 508 of Wang).  Wang further teaches an anchor body is to include a porous layer for polymer attachment (504, i.e., claimed inner lattice structure) and an outer porous layer for bone attachment with a solid anchor body portion [that is, a portion impermeable to the hydrogel] separating the inner and outer porous layers (e.g., paragraph [0071] and incorporated reference to Klein).  The centrally located solid, impermeable anchor portion of Wang is relevant to the claimed “inner barrier layer”.  In one perspective the anchor body of Bursac is the claimed “barrier layer” to which the inner and outer porous layers of Wang are attached. In another perspective, the known prior art to at least Wang and Hodorek [i.e., the Hodorek reference cited at the end of this office action] clearly demonstrate the knowledge in the art and importance of a solid portion between two porous layers so that 1.) The integrated polymeric portion of the implant does not extend beyond desired porous layer; and 2.) To separate the two distinct porous layers that are provided for two distinct functions, namely layer for incorporation of polymeric bearing and layer for bone ingrowth.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to form a barrier layer in the invention of Bursac in view of Simon in view of Hodorek, as taught by Wang, in order to ensure the flowable polymer of Simon, as applied in the invention of Bursac in view of Simon in view of Wang, does not extend beyond the porous layer of Simon in view of Hodorek and/or to ensure the two porous layers (inner porous lattice and outer porous bone ingrowth layer) each provide their desired functions with predictable results and a reasonable expectation of success.
Additionally, with regard to amended independent claims 54 and 64, the invention of Bursac in view of Simon in view of Hodorek in view of Wang, as applied above, further teaches the newly recited claim limitation of “the hydrogel defines a ‘permanent’ bearing surface for the damaged hyaline cartilage of the articulating joint” because the flowable hydrogel of Simon/Hodorek applied to the Bursac device for the above discussed advantages results in the formation of a ‘permanent’ bearing surface substantially as claimed.  See at least Simon col. 11, lines 62-67; and col. 12, lines 50-62; col. 13, lines 31-54; col. 16, lines 1-35; and col. 24, lines 55-61; etc. and Bursac paragraph [0024], etc...
Regarding claim 57, Wang in the invention of Bursac in view of Simon in view of Hodorek and further in view of Wang further emphasizes the inner barrier layer (506), the lattice (504) and the outer bone attachment layer (508) are integrally formed with each other (e.g., see at least figures 19-22; and paragraph [0071]). 
Regarding claim 58, Bursac in view of Simon in view of Hodorek and further in view of Wang, as applied above, further teaches the inner barrier layer (i.e., solid portion of Bursac in view of Simon in view of Hodorek in view of Wang between porous inner and outer surfaces) is positioned directly between the lattice and the outer bone attachment layer (see at least figures 19-22 of Wang).
Regarding claim 59, Bursac in view of Simon in view of Hodorek in view of Wang, as applied above, further teaches a bottom portion of the sidewall [i.e., bone contacting portion of implant- see at least figures 3 of Bursac] includes the outer bone attachment layer (i.e., bone ingrowth layer 508 of Wang as applied to the invention of Bursac] and the inner barrier layer [i.e., solid portion of the implant separating bone attachment layer from remainder of the implant, as clearly established by the prior art].
Regarding claim 62, Bursac in view of Simon in view of Hodorek in view of Wang, as applied above, further teaches the lattice (porous structure of Hodorek as applied to the implant of Bursac per the teachings of Simon) is radially surrounded by the sidewall (see at least figures 3 of Bursac and Simon col. 12, lines 58-62, etc.).
Regarding claim 63, Bursac further discloses the portion of the hydrogel extending out of the top opening of the anchor contacts an upper surface of the rim (e.g., see at least figures 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pressacco U.S. publication no. 2013/0006354 A1 remains relevant to the claimed invention for features discussed in non-final office action mailed October 8, 2020.  Pressacco may be used in rejections of the claimed invention in future office actions as relevant.
Nycz et al. U.S. publication no. 2008/0306608 A1 (“Nycz”), remains applicable to the claimed invention for at least the reasons it was applied to reject dependent claim 14 in at least the non-final office action mailed October 8, 2020. However, as shown in the present office action, the subject matter of claim 14 is known at least by application of newly presented prior art to Wang (see rejection above).
Hodorek U.S. patent no. 4,997,445 teaches an implant with a polymeric portion (3) attached to an anchor base (10) using a lattice structure (30) and an ingrowth porous portion (40) on an outer surface of the base (10). The anchor base (10) is solid and provides an inner barrier layer to the inner lattice structure (30) and the bone ingrowth structure (40).  The bone ingrowth structure (40) as a smaller pore size and distinct porosity from the lattice structure (30), used to affix the anchor base to the polymeric bearing portion (3).
Ashby et al. U.S. patent no. 6,315,798 B1 teaches an implant with a polymeric portion (20) attached to an anchor base (1) using a lattice structure (8) and an ingrowth porous portion (11) on an outer surface of the base (1). The anchor base (1) is solid and provides an inner barrier layer to the inner lattice structure (8) and the bone ingrowth structure (11).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774